United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2177
Issued: May 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2009 appellant filed a timely appeal from an April 7, 2009 Office of
Workers’ Compensation Programs’ merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained neck, low back, bilateral
lower extremity and bilateral arm conditions in the performance of duty.
FACTUAL HISTORY
Appellant, a retired 54-year-old letter carrier,1 filed a Form CA-2 claim for benefits on
May 30, 2008, alleging that he developed neck, low back, bilateral lower extremity and bilateral

1

Appellant received a disability retirement from the employing establishment on 1999.

arm conditions causally related to employment factors.2 In an undated statement received by the
Office on June 4, 2008 he indicated that his claimed conditions were caused by repetitive work
activities.
In a report dated October 16, 2007, Dr. Jeffrey M. Oettinger, a specialist in orthopedic
surgery, stated that objective findings, including results of an electromyelogram and nerve
conduction studies, indicated that appellant had bilateral carpal tunnel syndrome but showed no
evidence of cervical radiculopathy. He asserted that appellant’s bilateral carpal tunnel syndrome
was causally related to the employment factors appellant described in his June 2008 statement.
Dr. Oettinger also stated that the medical reports of record specifically noted appellant’s
complaints of numbness and tingling into his wrists and hands while he was still working with
the employing establishment; he advised that appellant’s cervical condition was causing these
symptoms.
By decision dated September 15, 2008, the Office denied the claim finding that appellant
failed to submit medical evidence sufficient to establish that he sustained the claimed conditions
in the performance of duty. It found that he failed to submit evidence that any of his specific
work duties caused the claimed medical conditions. The Office further found that appellant
failed to submit medical evidence sufficient to establish that his claimed conditions were related
to factors of employment.
By letter dated September 25, 2008, appellant’s attorney requested an oral hearing which
was held on January 13, 2009.
Appellant submitted numerous reports from Dr. Steven A. Norris, a specialist in internal
medicine, received by the Office on February 17, 2009, which documented his treatment of
appellant for his claimed bilateral arm, bilateral lower extremity, neck and lower back conditions
throughout 2008. These reports had not been previously reviewed by the Office.
In an April 24, 2008 report, Dr. Norris noted that appellant had initially sustained a workrelated injury in 1984. He advised that appellant had been experiencing increased neck pain and
bilateral leg pain with pain down the legs and right hip pain, with possible bursitis. Dr. Norris
stated that he had been treating appellant for cervical radiculopathy, occipital neuralgia,
enthesopathy, thoracic pain, sciatica, sacroiliitis, lumbar radiculopathy, restless legs syndrome,
ulnar neuropathy elbow, bilateral carpal tunnel syndrome and neck pain. He stated that appellant
had responded to injections for the neck and back and might also have bursitis as well.
Dr. Norris noted that appellant chose to continue with conservative care; he recommended that
he be referred to an orthopedist for his right hip pain, in addition to acupuncture and orthotics for
his back.
In a report dated August 26, 2008, Dr. Norris advised that appellant was experiencing a
worsening of occipital neuralgia, sciatica and sacroiliitis. He stated that appellant had responded
2

Appellant stated that he had initially filed a Form CA-2a claim for recurrence of disability; however, the Office
subsequently advised him to file a CA-2 form claim for occupational condition. The Board notes that he previously
filed a claim for recurrence of disability which was denied by the Office and affirmed by the Board by decision
dated May 20, 2007. Docket No. 06-2032 (issued May 20, 2007).

2

to injections, but opined that the numbness in the legs may not improve. Dr. Norris also noted
severe worsening of his neck and low back pain in addition to bilateral arm pain.
By decision dated April 7, 2009, an Office hearing representative affirmed the
September 15, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed neck, low back, bilateral lower
extremity and bilateral arm conditions and his federal employment. This burden includes
providing medical evidence from a physician who concludes that the disabling condition is

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

3

causally related to employment factors and supports that conclusion with sound medical
reasoning.7
ANALYSIS
The Board finds that this case is not in posture for decision.
Section 20 C.F.R. § 10.126 requires the Office to issue a decision containing findings of
fact and a statement of reasons.8 The hearing representative merely stated in her April 7, 2009
decision:
“After a careful review of the evidence of record, I find [that] the medical
evidence lacks medical rationale supporting claimant’s condition is causally
related to the September 19, 1998 work incident. The medical evidence of record
lacks a well[-]reasoned opinion supporting the current condition was caused or
aggravated by the work incident of September 19, 1998. The contemporaneous
medical records in the case from 1999 fail to provide a history of the
September 19, 1998 incident or diagnose a condition in connection with the
incident.”
In his appeal brief, appellant’s attorney argues that the hearing representative’s April 7,
2009 decision was “generic” in nature and that she erred by failing to specifically state which
physician’s records she reviewed and the reasons she considered these records insufficient to
establish that appellant sustained an occupational condition in the performance of duty. He also
asserts that the hearing representative noted that the employing establishment provided appellant
with work which accommodated his work restrictions, despite the fact that this issue is not
presented in the instant case.
Appellant’s attorney challenges the hearing representative’s “generalized” statement that
appellant has not proven a causal relationship because he did not submit a physician’s report which
discusses the factors of employment, findings upon examination, medical history and whether the
employment factors caused or aggravated the claimant’s diagnosed condition. He contends that
the hearing representative failed to mention the medical documentation which was presented to her
and thoroughly discussed in his hearing memorandum. Lastly, appellant’s attorney notes that the
hearing representative referenced the fact that appellant’s recurrence claim was denied, despite the
fact that the issue in this case is whether appellant sustained an occupational condition in the
performance of duty.
The Board finds that the hearing representative erred by failing to make findings of fact
in her decision. She stated boilerplate citations regarding appellant’s burden to establish that he
sustained an occupational condition in the performance of duty and noted that the employing
establishment accommodated his work restrictions, but made no findings of fact regarding the
reports from Dr. Norris which appellant submitted. The Office therefore erred in its April 7,
7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

20 C.F.R. § 10.126.

4

2009 decision denying appellant’s claim for an occupational condition by failing to consider
evidence relevant to the instant issue in this case.9
The Board finds that the Office failed to give proper consideration to the medical
evidence appellant submitted in support of his claim. In the instant case, as the Office failed to
make detailed findings and provide a statement of reasons in its April 7, 2009 decision, the
Board finds that the case must be set aside and remanded for adjudication of the case pursuant to
section 8128(a).
Accordingly, the case will be set aside and remanded for consideration of appellant’s
evidence pursuant to the standards set out in section 8128(a) and 20 C.F.R. § 10.126, to
determine whether he has established that his claimed neck, low back, bilateral lower extremity
and bilateral arm conditions were sustained in the performance of duty. After such further
development as the Office deems necessary, it should issue an appropriate decision to protect
appellant’s appeal rights.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
claimed neck, low back, bilateral lower extremity and bilateral arm conditions were sustained in
the performance of duty.

9

The Board notes that the hearing representative also found that appellant failed to meet his burden to establish a
recurrence of his 1998 disability, notwithstanding the fact that the Office specifically instructed appellant to file an
occupational condition claim in June 2008 after he initially filed a CA-2a form, claim for recurrence of disability; as
noted above, the Office and the Board had previously adjudicated the recurrence of disability issue in prior
decisions.

5

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to the Office for further
action consistent with this decision of the Board.
Issued: May 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

